      Case 4:20-cr-00043-WTM-CLR Document 41 Filed 08/12/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

UNITED STATES OF AMERICA,                         Case No. 420-cr-43

        v.

MARVIN LOWE



                                             ORDER

        Upon consideration of the Government’s motion for an order requiring the Defendant

 to provide reciprocal discovery pursuant to Federal Rule of Criminal Procedure 16(b)(1) (doc.

 21), and the entire record herein, it is hereby ORDERED that the Government’s motion is

 GRANTED.

        Defendant MARVIN LOWE is ORDERED to provide reciprocal discoveryLI

DQ\ to the Government no later than August 25, 2020.

       This the WK day of $XJXVW, 2020.

                                                     ____________________________
                                                     ___________
                                                              _ __________  ___________
                                                                            __
                                                     Christopher
                                                     Chri    h r L. Ray
                                                       r stophe
                                                             he
                                                     United States Magistrate
                                                                   Maagistrate Judge




                                            Page 1 of 1
